SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

125
CA 13-00287
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


A&M GLOBAL MANAGEMENT CORP.,
PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

NORTHTOWN UROLOGY ASSOCIATES, P.C.,
JOHN M. ROEHMHOLDT AND JACEK T. SOSNOWSKI,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


HOGAN WILLIG, PLLC, AMHERST (ROBERT MICHALAK OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

DAMON MOREY LLP, BUFFALO (MICHAEL J. WILLETT OF COUNSEL), FOR
DEFENDANT-RESPONDENT JOHN M. ROEHMHOLDT.

HURWITZ & FINE, P.C., BUFFALO (EARL K. CANTWELL OF COUNSEL), FOR
DEFENDANT-RESPONDENT JACEK T. SOSNOWSKI.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered December 11, 2012. The order, among other
things, awarded defendant Jacek T. Sosnowski attorneys’ fees and costs
against plaintiff.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by denying the motion of defendant
Jacek T. Sosnowski and vacating the award of attorneys’ fees and costs
against plaintiff and as modified the order is affirmed without costs.

     Same Memorandum as in A&M Global Mgt. Corp. v Northtown Urology
Assoc., P.C. ([appeal No. 1] ___ AD3d ___ [Mar. 28, 2014).




Entered:   March 28, 2014                       Frances E. Cafarell
                                                Clerk of the Court